UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4839


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JIMMY LEE DOWNEY, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:16-cr-00098-LCB-1)


Submitted: July 6, 2017                                           Decided: July 11, 2017


Before TRAXLER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. John Mcrae Alsup, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Lee Downey, Jr. pleaded guilty to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Downey above

the advisory Guidelines range to 51 months of imprisonment followed by 3 years of

supervised release, and he now appeals. Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether the sentence is

reasonable. Downey was advised of his right to file a pro se supplemental brief, but has

not done so. Finding no error, we affirm.

       On appeal, counsel questions whether the district court properly allowed testimony

regarding an incident underlying pending state court charges against Downey at the

sentencing hearing. We review a sentence for reasonableness, applying an abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007); see also United

States v. White, 810 F.3d 212, 229 (4th Cir.), cert. denied. 136 S. Ct. 1833 (2016). In so

doing, we examine the sentence for “significant procedural error,” including “failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence.” Gall, 552 U.S. at 51. We then review the substantive reasonableness of the

sentence. United States v. Evans, 526 F.3d 155, 161 (4th Cir 2008). If a district court

imposes a sentence outside of the advisory Guidelines range, we do not impose a

presumption of reasonableness, but give due deference to the district court’s decision that



                                            2
the § 3553(a) factors justified the extent of the variance. United States v. Pauley, 511

F.3d 468, 473-74 (4th Cir. 2007).

       We have thoroughly reviewed the record and conclude that the sentence is both

procedurally and substantively reasonable. The district court properly calculated the

advisory Guidelines range, responded to the parties’ sentencing arguments, thoroughly

explained the chosen sentence, and did not err in admitting any testimony at the

sentencing hearing. In addition, based on the factors identified by the district court, the

above-Guidelines sentence is also substantively reasonable.

       We have examined the entire record in accordance with the requirements of

Anders and have found no meritorious issues for appeal. Accordingly, we affirm the

judgment of the district court. This court requires that counsel inform Downey, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Downey requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Downey.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.

                                                                               AFFIRMED




                                             3